MEMORANDUM OPINION
                                         No. 04-11-00055-CV

                 IN THE INTEREST OF J.D.L., S.D.L., G.J.L., R.L., J.P., T.P., T.P.

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-PA-01783
                            Honorable Karen H. Pozza, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 3, 2011

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights to her

seven children. The trial court terminated appellant’s parental rights based on five grounds set

forth in Texas Family Code section 161.001. See TEX. FAM. CODE ANN. § 161.001(1)(A), (D),

(E), (N), (O) (West Supp. 2010). The trial court also terminated appellant’s parental rights based

on four mental health grounds set forth in Texas Family Code section 161.003.                     Id.

§ 161.003(a)(1), (2), (3), (4) (West 2008). Finally, the court determined termination was in the

best interest of the children. Id. §§ 161.001(2), 161.003(a)(5).

           Appellant’s court-appointed attorney filed a brief containing a professional evaluation of

the record and demonstrating that there are no arguable grounds to be advanced because, in
                                                                                    04-11-00055-CV


appellant’s motion for new trial and statement of appellate points, appellant did not challenge all

of the grounds upon which termination was based. Therefore, counsel concludes the appeal is

without merit. See Fletcher v. Dep’t of Family & Protective Servs., 277 S.W.3d 58, 64 (Tex.

App.-Houston [1st Dist.] 2009, no pet.) (affirming judgment because judgment could be upheld

on unchallenged ground). The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San

Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from termination of

parental rights). Counsel has attempted to provide appellant with a copy of the brief and inform

her of her right to review the record and of her right to file a pro se brief. This court has

attempted to contact appellant, but all mail has been returned as “undeliverable.” Appellant has

not filed a brief.

        After reviewing the record, we agree that the appeal is frivolous and without merit. The

judgment of the trial court is affirmed. We GRANT counsel’s motion to withdraw. Nichols v.

State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).


                                                 Sandee Bryan Marion, Justice




                                               -2-